Exhibit 23.4 Appalachian Basin CPAs, Inc. Business Advisors • Certified Public Accountants 213 Market Avenue North Suite 240 Canton, Ohio 44702 Fax 330.437.1530 www.abbacpas.com LETTER OF CONSENT May 10,2010 Magnum Hunter Resources Corporation 777 Post Oak Boulevard, Suite 910 Houston, Texas 77056 We have reviewed and consent to the incorporation by reference on the Form 8-3, dated May 7,2010, with respect to the audited consolidated financial statements of Triad Energy Corporation for the years ended December 31, 2009 and 2008. Yours truly, /s/ David T. Beule CPA, CVA David T. Beule CPA, CVA Appalachian Basin CPAs, Inc.
